9:21-cv-00135-DCN        Date Filed 06/03/21      Entry Number 25        Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

   ELIZABETH FRAZIER,                     )
                                          )
                     Plaintiff,           )
                                          )                   No. 9:21-cv-0135-DCN
               vs.                        )
                                          )                         ORDER
   DOLGENCORP, LLC, d/b/a DOLLAR          )
   GENERAL, d/b/a DOLLAR GENERAL          )
   STORE NO. 09450; MICHAEL ZACZEK; and )
   CANDY BERMEJO,                         )
                                          )
                     Defendants.          )
   _______________________________________)

            The following matter comes before the court on defendants Michael Zaczek

   (“Zaczek”) and Candy Bermejo’s (“Bermejo”) (collectively, “defendants”) motion to

   dismiss, ECF No. 17. For the reasons set forth below, the court grants the motion and

   dismisses Zaczek and Bermejo from the case.

                                       I. BACKGROUND

            This action arises out of an alleged slip-and-fall. According to the complaint, on

   January 6, 2018, plaintiff Elizabeth Frazier (“Frazier”) slipped and fell in front of a

   Dollar General store in Ridgeland, South Carolina, sustaining serious injuries to her head,

   back, buttocks, and shoulders. On December 10, 2020, Frazier filed this action against

   defendants and defendant DolgenCorp, LLC d/b/a Dollar General (“Dollar General”) in

   the Jasper County Court of Common Pleas. ECF No. 1-1, Compl. There is no dispute

   that Frazier properly served Dollar General with the summons and complaint shortly

   thereafter. On January 13, 2021, Dollar General removed the action to this court. ECF

   No. 1.



                                                 1
9:21-cv-00135-DCN       Date Filed 06/03/21       Entry Number 25         Page 2 of 8




          Defendants Zaczek and Bermejo allegedly own the building in which Dollar

   General operates its store. Although the complaint includes Zaczek and Bermejo as

   defendants, Frazier did not attempt to serve them with the summons and complaint until

   late March 2021. She has presented evidence that she attempted to serve defendants at a

   San Francisco, California address five times from March 30, 2021 to April 3, 2021. ECF

   No. 21-1. Those attempts were unsuccessful. On April 12, 2021, Frazier filed a motion

   for service by publication, ECF No. 15, which the court granted on April 14, 2021, ECF

   No. 16. On April 16, 2021, Frazier attempted to serve the defendants via certified mail.

   It is unclear whether defendants received the summons and complaint as a result of that

   attempt. On May 4, 2021, defendants filed a motion to dismiss, arguing that Frazier

   failed to properly serve them within the applicable limitations period. ECF No. 17. On

   May 18, 2021, Frazier filed a response in opposition, ECF No. 21, and on May 24, 2021,

   defendants filed a reply in support, ECF No. 23. As such, the motion has been fully

   briefed and is ripe for review.

                                        II. STANDARD

          Fed. R. Civ. 12(b)(5) provides defendants a vehicle for challenging the

   sufficiency of a plaintiff’s service of process. Where a plaintiff fails to properly effect

   service, Fed. R. Civ. P. 4(m) authorizes a district court to “dismiss the action without

   prejudice” or “order that service be made within a specified time.” If service would be

   futile because a plaintiff’s claim fails as a matter of law, the court should not grant a

   plaintiff additional time to effect proper service. See Rogers v. Henderson, 2015 WL

   2194477, at *2 (M.D.N.C. May 11, 2015) (“Allowing time to cure any service defects

   would be futile because, as explained below, [the plaintiff’s] claims must be dismissed



                                                 2
9:21-cv-00135-DCN       Date Filed 06/03/21       Entry Number 25         Page 3 of 8




   for failure to state a claim.”); see also Quinn v. Copart, Inc., 2018 WL 6498895, at *3

   (D.S.C. Dec. 11, 2018), aff’d sub nom. Quinn v. Copart of Connecticut, Inc., 791 F.

   App’x 393 (4th Cir. 2019) (dismissing with prejudice because “[w]hile ordinarily

   dismissal for ineffective service of process is without prejudice, here, such designation

   would be futile”). The plaintiff bears the burden to show that he or she complied with the

   rules for service. Shlikas v. SLM Corp., 2011 WL 2118843, at *2 (D. Md. May 25,

   2011), aff’d, 546 F. App’x 290 (4th Cir. 2013).

                                       III. DISCUSSION

          Defendants ask the court to dismiss them from this action, arguing that Frazier

   “failed to properly serve [defendants] within the statute of limitations, which expired on

   January 6, 2021, or within 120 days of filing her complaint, which passed on April 9,

   2021.” ECF No. 17 at 1. In response, Frazier concedes that service upon defendants is

   (if yet accomplished at all) untimely but asks that the court equitably toll the limitations

   period so that she can accomplish service. Because Frazier has not demonstrated that a

   court-ordered toll is justified, the court finds that Frazier failed to serve defendants within

   the applicable statute of limitations. Therefore, permitting Frazier to cure her defective

   attempts at service would be an exercise in futility. Thus, the court grants defendants’

   motion and dismisses them from the case.

          Where, as here, the court sits in diversity, it must look to state law to resolve

   statute-of-limitations issues, including whether the applicable limitations period should

   be tolled. See Wade v. Danek Med., Inc., 182 F.3d 281, 289 (4th Cir. 1999) (“[I]n any

   case in which a state statute of limitations applies—whether because it is ‘borrowed’ in a

   federal question action or because it applies under Erie in a diversity action—the state’s



                                                 3
9:21-cv-00135-DCN        Date Filed 06/03/21       Entry Number 25         Page 4 of 8




   accompanying rule regarding equitable tolling should also apply.”). Under South

   Carolina law, “[u]nless an action is commenced before expiration of the limitations

   period, the plaintiff’s claim is normally barred.” Blyth v. Marcus, 470 S.E.2d 389, 390

   (S.C. Ct. App. 1996). South Carolina’s applicable statute of limitations for personal

   injury actions is three years and begins to run on the date of the alleged injury. S.C. Code

   Ann. § 15-3-530(5); Wiggins v. Edwards, 442 S.E.2d 169, 170 (S.C. 1994). Further, in

   South Carolina, an action is “commenced” for statute of limitations purposes “when the

   summons and complaint are filed with the clerk of court if actual service is accomplished

   within one hundred twenty days after filing.” S.C. Code Ann. § 15-3-20(B) (emphasis

   added). The Supreme Court of South Carolina has explained why the legislature included

   the one-hundred-twenty-day “safety net” between filing and service for statute of

   limitations purposes:

           [T]he legislative intent . . . was to provide a safety net for cases where filing
           of the summons and complaint occurs near the end of the statute of
           limitations and service is made after the limitations period has run. The
           statute and the rule, read together, provide that (1) an action is commenced
           upon filing the summons and complaint, if service is made within the statute
           of limitations, and (2) if filing but not service is accomplished within the
           statute of limitations, then service must be made within 120 days of filing.

   Mims ex rel. Mims v. Babcock Ctr., Inc., 732 S.E.2d 395, 397–98 (S.C. 2012) (emphasis

   in original).

           Frazier’s complaint alleges that her injury occurred on January 6, 2018. She filed

   the summons and complaint on December 10, 2020, shortly before the limitations period

   expired on January 6, 2021. Under South Carolina law, then, Frazier had 120 days after

   filing, or until April 9, 2021, to accomplish service upon defendants for her claim to be

   timely under South Carolina law. And yet, Frazier did not attempt to serve defendants



                                                  4
9:21-cv-00135-DCN        Date Filed 06/03/21      Entry Number 25         Page 5 of 8




   until March 30, 2021, ten days before the expiration of § 15-3-20(B)’s “safety net”

   period. ECF No. 21-1. That attempt at personal service, like the four that followed, was

   unsuccessful. After the expiration of § 15-3-20(B)’s 120-day grace period, Frazier made

   two additional attempts at service—first by publication on April 12, 2021, ECF No. 15,

   and second by certified mail on April 16, 2021. Obviously, these attempts at service—

   even if “successful”—are untimely, as each occurred after April 9, 2021. Indeed, Frazier

   concedes that “service was not perfected within the 120 days of filing the [s]ummons and

   [c]omplaint.” ECF No. 21 at 3. Therefore, there is no dispute that, absent any court-

   ordered tolling, Frazier’s claim against defendants fails under South Carolina’s applicable

   statute of limitations.

           In response to the motion to dismiss, Frazier asks the court to “consider service

   proper under the [d]octrine of [e]quitable [t]olling.” Id. The Supreme Court of South

   Carolina has explained, “In order to serve the ends of justice where technical forfeitures

   would unjustifiably prevent a trial on the merits, the doctrine of equitable tolling may be

   applied to toll the running of the statute of limitations.” Hooper v. Ebenezer Sr. Servs. &

   Rehab. Ctr., 687 S.E.2d 29, 32 (S.C. 2009) (citing 54 C.J.S. Limitations of Actions § 115

   (2005)). South Carolina has embraced a flexible standard, noting that tolling may be

   appropriate “in a variety of contexts”:

           The equitable power of a court is not bound by cast-iron rules but exists to
           do fairness and is flexible and adaptable to particular exigencies so that
           relief will be granted when, in view of all the circumstances, to deny it
           would permit one party to suffer a gross wrong at the hands of the other.
           Equitable tolling may be applied where it is justified under all the
           circumstances.

   Id. at 33 (quoting Hausman v. Hausman, 199 S.W. 3d 38, 42 (Tex. App. 2006)). Still,

   tolling is appropriate only to the extent that it “is necessary to prevent unfairness to a

                                                  5
9:21-cv-00135-DCN       Date Filed 06/03/21      Entry Number 25        Page 6 of 8




   diligent plaintiff.” Pelzer v. State, 662 S.E.2d 618, 620 (S.C. Ct. App. 2008). Most

   crucial to the inquiry is the diligence with which the plaintiff pursued her rights. See

   Hooper, 687 S.E.2d at 32. The law in South Carolina is clear that equitable tolling is

   granted “rarely” and “reserved for extraordinary circumstances.” Pelzer, 662 S.E.2d at

   620; see also Hooper, 687 S.E.2d at 32 (“[E]quitable tolling is a doctrine that should be

   used sparingly and only when the interests of justice compel its use.”).

          The circumstances here are not so extraordinary and instead suggest little more

   than run-of-the-mill indiligence. Frazier notes that she attempted service five times prior

   to April 9, 2021 and that she “ultimately performed” service “either by [c]ertified [m]ail”

   on April 16, [2021] . . . or by [p]ublication on April 29, [2021.]” ECF No. 21 at 3. But

   these service attempts do nothing to demonstrate Frazier’s diligence. For one, Frazier has

   not claimed that she attempted service on defendants at any point prior to the expiration

   of the statute of limitations, which occurred on January 6, 2021. Worse, Frazier waited

   until March 30, 2021, ten days before the expiration of § 15-3-20(B)’s safety-net period,

   before even attempting to serve defendants. In other words, Frazier faced a three-year

   limitations period and a 120-day statutorily granted grace period, yet she waited three

   years and 110 days to attempt service on defendants. This court has found that “a

   plaintiff who makes no attempt at service until the final days of the 120–day period

   generally cannot demonstrate the ‘reasonable, diligent efforts to effect service’ required

   for a finding of good cause.” Joe Hand Promotions, Inc. v. Novak, 2012 WL 5077578, at

   *2 (D.S.C. Oct. 18, 2012) (quoting Hoffman v. Baltimore Police Dep’t, 379 F. Supp. 2d

   778, 786 (D. Md. 2005)). Frazier’s eleventh-hour and after-the-fact attempts at service

   cannot redeem her lack of diligence.



                                                6
9:21-cv-00135-DCN       Date Filed 06/03/21        Entry Number 25         Page 7 of 8




           Nor does the case on which Frazier relies, Hooper, give the court a reason to toll

   the limitations period. 687 S.E.2d at 29. In fact, the two ways in which Hooper differs

   from the instant case demonstrate precisely why equitable tolling was appropriate there

   and why the court cannot invoke it here. First, and most fundamentally, the plaintiff in

   Hooper acted diligently. 687 S.E.2d at 34 (“[The plaintiff] finally was able to effect

   service after the statute of limitations had run, only after she exercised reasonable and

   due diligence to serve [the defendant]’s agent.”). Frazier, as the court outlined above, has

   not. Second, the defendant in Hooper was to blame for the plaintiff’s inability to effect

   proper service. Id. at 33–34 (“[W]e find [the defendant]’s failure to properly list its

   registered agent for service with the Secretary of State as required by state law hindered

   [the plaintiff]’s pursuit of service.”). Frazier has not argued, and the court has no reason

   to believe, that defendants are to blame for Frazier’s failed service attempts. As the court

   explained above, Frazier’s failures are her own. Therefore, the court is without grounds

   to invoke the doctrine of equitable tolling.

           Frazier’s statute of limitations expired on January 7, 2021. She did not attempt to

   serve defendants before that deadline. Nevertheless, South Carolina law offered Frazier a

   120-day “safety net” during which she could accomplish service, that period expiring on

   April 9, 2021. Frazier failed to even attempt to take advantage of that grace period until

   March 30, 2021 and now fails to give the court any excuse for her delay. When she

   finally attempted service at the final hour, her attempts at service failed. Now, Frazier

   requests that the court toll the statute of limitations on top of the built-in grace period

   South Carolina law already affords. Because Frazier has failed to demonstrate her

   diligence, the court must deny that request. Therefore, Frazier has missed the statute of



                                                  7
9:21-cv-00135-DCN      Date Filed 06/03/21      Entry Number 25        Page 8 of 8




   limitations with respect to her claim against defendants, meaning that affording her an

   additional grace period to perfect service on defendants would be futile. Accordingly, the

   court grants the motion to dismiss and dismisses defendants Zaczek and Bermejo from

   this action.

                                     IV. CONCLUSION

           For the foregoing reasons the court GRANTS the motion to dismiss and

   DISMISSES defendants Zaczek and Bermejo from the case.

           AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

   June 3, 2021
   Charleston, South Carolina




                                               8
